II07-/5
                                         ELECTROINJIC RECORD
                                                                                            no 0-/5
                                                                                  Poss With Intent to Deliver a
 COA #      10-14-00140-CR                                           OFFENSE:     Controlled Substance


            James Kenneth Keels, Jr. v. The State of
 STYLE:     Texas                                                    COUNTY:      Navarro


 TRIAL COURT:              County Cot jrt   at Law                                                     MOTION
 TRIAL COURTS:             C-34828-C                                   FOR REHEARING IS:
 TRIAL COURT JUDGE:        Hon. AmancJa Doan Putman                    DATE:

 DISPOSITION:       AFFIRMED                                           JUDGE:




 DATE:        July 30, 2015

 JUSTICE:      Davis                      PC               S   YES

 PUBLISH:                                 DNP:       YES


 CLK RECORD:        6/27/2014                                  SUPP CLK RECORD:
 RPT RECORD:        9/5/2014                                   SUPP RPT RECORD:

 STATE BR:             2/2/2015                                SUPP BR:
 APP BR:               12/16/2014                              PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS                                  1107-/5
ELECTRONIC RECORD                                                      CCA#                      WOWS
    fR0 5£                          Petition                              Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                      DATE:

                                                                         JUDGE: _

DATE:        ////gfejjr                                                  SIGNED:                        PC:

JUDGE:  e~JA        UajUsO^^                                             PUBLISH:                      DNP:




                    MOTION FOR REHEARING IN                              MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                                    ON

JUDGE:                                                                   JUDGE: